Citation Nr: 0418183	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-34 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander I. Anurca, Jr., Law Clerk







INTRODUCTION

The appellant had active duty from November 1979 to November 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) at N. 
Little Rock, Arkansas, which denied service connection for 
hearing loss.

The record reflects that a claim for tinnitus was raised 
during the development of this case.  Specifically, the 
statement of the case dated October 2003 noted that during 
his VA examination, the appellant complained of tinnitus and 
described it as beginning in service.  Further, it stated 
that the appellant would be notified separately of action 
taken on that issue.  The record reveals that although the RO 
scheduled an examination to develop this claim, the appellant 
failed to report on the scheduled date.  Because this issue 
has not been adjudicated, it is not before the Board for 
appellate review. 

Further, in a VA form 646 (Statement of Accredited 
Representative), the appellant's representative reported that 
in his substantive appeal, the appellant requested that he be 
afforded an opportunity to appear before a Board hearing.  
However, examination of the substantive appeal in this matter 
reveals that no hearing was requested.   


FINDING OF FACT

The appellant's hearing loss is not related to any incident 
of his military service.






CONCLUSION OF LAW

Hearing loss was not incurred or aggravated by the 
appellant's military service, and service connection is 
therefore not warranted. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters: VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim. 
38 U.S.C.A. § 5103A (West 2002).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence. 38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in September 2002 setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection. The general advisement, 
as well as notification of the law pertaining to service 
connection for bilateral hearing loss, was reiterated in the 
Statement of the Case dated October 2003, and again in the 
Supplemental Statement of the Case dated February 2004.

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence that would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in July 2002.  See 38 U.S.C.A § 5103(b) 
(West 2002) (providing in substance that after advisement to 
the claimant under the VCAA of any information that was not 
previously provided, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim. 38 U.S.C.A.§ 5103A 
(a), (b) and (c) (West 2002).  In particular, VA obtained 
treatment records alluded to by the appellant, as is detailed 
below.

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims. 38 U.S.C.A.§ 5103A (d) (West 
2002).  The appellant was afforded a VA medical examination 
on September 2003, conducted by a medical care professional 
who rendered a relevant opinion regarding the etiology of the 
appellant's disorder. Further opinions are not needed in this 
case because there is sufficient medical evidence to decide 
the claim.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Given the extensive 
development undertaken by the RO and the fact that the 
appellant has identified no other evidence to obtain relevant 
to his claim, the Board finds that the record is ready for 
appellate review.

Merits of the Claim

The appellant argues that he incurred hearing loss as a 
result of his military service. Having carefully considered 
the appellant's claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence. Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (2003).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The appellant argues his current bilateral hearing loss was 
caused by noise exposure from firing small and heavy weapons 
without the use of ear protection while in service.  Upon 
review of his service medical records, however, there is no 
mention of any complaints, symptoms, or diagnoses of hearing 
problems during the appellant's active service.  Although the 
appellant waived a separation physical examination, other 
service medical records indicate that his hearing was normal 
throughout the course of his active service.  In statements 
of medical condition dated in September 1980, December 1980, 
and July 1982, the assessment of the appellant's auditory 
acuity was noted to be of a high level as expressed in the 
"PULHES" profile, as it was consistently enumerated as a 
"1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service.  Furthermore, a 
subsequent examination dated February 1980 found that the 
appellant's hearing acuity was normal.  

In a VA examination dated September 2003, in which the 
appellant's claims file was examined, the medical examiner 
opined that it was unlikely that the appellant's current 
hearing loss was related to military service.  The 
examination report indicates that as he has maintained 
throughout this matter, the appellant informed the examiner 
that he was exposed to extensive auditory trauma during the 
course of his military service, and that he was also 
similarly exposed during post-service employment in the 
construction industry.

The examiner reported that while an audiogram revealed 
unilateral hearing loss of the right ear and mild hearing 
loss at lower and higher frequencies in the left ear, such 
noise exposure which the appellant described would 
characteristically result in bilateral hearing, not 
unilateral hearing loss.  Furthermore, the examiner reported 
that since discharge, the appellant has worked in 
construction with heavy equipment and has had occupational 
noise exposure including working with large machines such as 
compressors and backhoes.  In summation, the VA examiner 
opined that it was unlikely that the appellant's hearing loss 
was related to service.  

Thus, the only competent and informed evidence as to the 
etiology of the disorder is against the claim.  Although the 
appellant maintains that hearing loss was incurred in 
service, his theory regarding this linkage is not competent 
evidence.  It is well-established that  laypersons, such as 
the appellant, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

The Board has carefully considered the appellant's various 
submissions, in which he argues that because he successfully 
served his tour of military duty, he should receive some 
compensation.  However, the Board is without authority to 
grant relief on this basis.  The Board is bound by the law 
made applicable to it by statute, regulations, and the 
precedential decisions of the appellate courts, and it is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  It has been held that the 
authority to award equitable relief under section 503(a) is 
committed to the discretion of the Secretary, and that the 
Board is without jurisdiction to consider that which is 
solely committed to the Secretary's exercise of that 
discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

Because the preponderance of the competent evidence of record 
is therefore clearly against the claim, the appeal is denied.


ORDER

Service connection for hearing loss is denied





	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



